CHARLES E. GREER,                      )
                                       )
      Plaintiff/Appellant,             )
                                       )    Appeal No.
                                       )    01-A-01-9604-CH-00150
VS.                                    )
                                       )    Davidson Chancery
                                       )    No. 95-3639-III
CORRECTIONS CORPORATION                )
OF AMERICA, et al.,                    )

      Defendants/Appellees.
                                       )
                                       )
                                                                FILED
                                                                December 6, 1996

                     COURT OF APPEALS OF TENNESSEE          Cecil W. Crowson
                       MIDDLE SECTION AT NASHVILLE         Appellate Court Clerk



APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
AT NASHVILLE, TENNESSEE

THE HONORABLE ROBERT S. BRANDT, CHANCELLOR




CHARLES E. GREER, #003208
South Central Correctional Center
P. O. Box 279, X-D109
Clifton, Tennessee 38425-0279
       Pro Se/Plaintiff/Appellant

TOM ANDERSON
FRANKIE K. STANFILL
P. O. Box 900
Lexington, Tennessee 38351
       Attorneys for Defendants/Appellees




                             REVERSED AND REMANDED




                                            BEN H. CANTRELL, JUDGE



CONCUR:
TODD, P.J., M.S.
KOCH, J.
                                 OPINION


              An inmate in a Tennessee prison operated by Corrections Corporation

of America filed a complaint which alleged that prison guards employed by the

corrections company had converted his personal property. The chancery court

dismissed his complaint for failure to state a claim upon which relief can be granted.

We reverse and reinstate the complaint.



                                           I.



              Charles E. Greer was incarcerated at the South Central Correctional

Center at Clifton Tennessee, a prison facility managed for the Tennessee Department

of Correction by Corrections Corporation of America (CCA). On August 25, 1995,

there was a general cell shakedown in the section of the prison where Mr. Greer was

housed. During the search of his cell, Greer created a disturbance, and prison guards

removed him from the unit and placed him in segregation. In accordance with CCA

policy, Mr. Greer’s personal property was packed up by the guards, and brought to

him for observation four hours later.



              Mr. Greer claimed that four items of what he calls his “religious jewelry”

were missing from the property brought to him. He filed several claims for the missing

property with CCA’s internal affairs officer, but did not receive any satisfaction.



              On November 20 1995, Mr. Greer filed a complaint in the Chancery

Court of Davidson County. The complaint asserted that the property claim was

brought pursuant to Tenn. Code Ann. § 28-3-105 (Section (2) of that statute

establishes a three year limitations period for actions involving the detention or

conversion of personal property) and that venue was proper in Davidson County



                                         -2-
because that was where CCA has its headquarters and transacts its business. CCA

and three guards who were involved in the search of Mr. Greer’s cell were named as

defendants. The complaint described the missing items in detail and ascribed a value

to each one. The items were two gold necklaces and two gold rings, with a total value

of $579.80.



              The defendants did not file an answer to the complaint, but CCA filed

a Motion to Dismiss. See Rule 12.02, Tenn. R. Civ. P. The grounds presented in the

motion were that CCA could not be held liable for the plaintiff’s loss under the theory

of respondeat superior because it had no knowledge concerning the allegations

contained in the complaint, and that the proper venue for the action was Wayne

County, since all the other named defendants were employed in that county. The

motion recites that a Memorandum of Law was being filed contemporaneously with

it. However that memorandum has not been made a part of the record.



              The chancery court held a hearing on the motion to dismiss on January

26, 1996. Since he was incarcerated, the plaintiff waived oral argument, but he

submitted his own affidavit and that of another inmate to support his allegations. The

chancellor’s judgment was filed and entered on January 29, 1996. It reads as follows:

                     The pleading filed by the plaintiff entitled “Property
              Claim Through Tort of Negligence and Ordinary Negligence,”
              which relies upon a statute of limitation as its basis, does not
              state a claim upon which relief can be granted. Accordingly,
              the case is dismissed at the plaintiff’s costs.



              This appeal followed.




                                           II.


                                         -3-
              A motion to dismiss for failure to state a claim upon which relief can be

granted admits the truth of all the relevant facts alleged in the complaint, but asserts

that such facts do not constitute a cause of action. Rowland v. Bradley, 899 S.W.2d
614 (Tenn. App. 1994). It seems clear to us that, although inartfully drawn, the

plaintiff’s complaint does state a claim for conversion of personal property.



              Conversion is a common-law action of ancient origin for wrongfully

taking possession and assuming control of another’s property. McCombs v. Guild,

Church & Co., 77 Tenn. (9 Lea) 81 (1882); McCall v. Owens, 820 S.W.2d 748 (Tenn

App. 1991). It also lies where a defendant may have rightfully obtained possession

of the property of the owner, but wrongfully refuses to return it to the owner when

legally required to do so. Crocket & Woodson v. Beaty, 27 Tenn. (8 Hum.) 20 (1847);

Gribble v. Buckner, 730 S.W.2d 630 (Tenn. App. 1986).



              Respondeat Superior is a legal doctrine, also of ancient origin, whose

Latin name means “Let the Master Answer.” Blacks Law Dictionary, Fourth Edition,

(1957). It enables a plaintiff to hold a master or employer liable for the wrongful acts

of its servants or employees, when those acts are done in the scope and course of

the wrongdoer’s employment. Craig v. Gentry, 792 S.W.2d 77 (Tenn. App. 1990).

Parker v. Vanderbilt University, 767 S.W.2d 412 (Tenn. App. 1988). There is no

requirement that the employer be aware of his agent’s wrongful acts in order to be

held liable, Youngblood v. Wall, 815 S.W.2d 512 (Tenn. App. 1991).



              CCA has not denied that the guards named in the lawsuit are or were

its employees, nor that they were acting in the course of their employment when they

collected the property from the plaintiff’s cell.



              CCA argues on appeal that the decision of the trial court is entitled to

considerable deference, and that “judgments supported by some competent, credible


                                           -4-
evidence going to all the essential elements will not be reversed by a reviewing court

as against the manifest weight of the evidence.” While this may be true, a judgment

of dismissal for failure to state a claim upon which relief can be granted is not based

on the presentation of evidence but on the pleadings alone. There is no indication in

the chancellor’s order that he considered any matters outside the pleadings. Thus the

presumption of correctness that normally accompanies the findings of a trier of fact

does not apply in this case.



                                          III.



              The judgment of the trial court is reversed. Remand this cause to the

Chancery Court of Davidson County for further hearing and for other proceedings

consistent with this opinion. Tax the costs on appeal to the appellee.




                                                 _____________________________
                                                 BEN H. CANTRELL, JUDGE



CONCUR:



_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                         -5-